SUMMARY ORDER
Defendants-Appellants American International Group, Inc. Plan No. 502 and American International Life Insurance Company of New York (collectively, “AIG”) appeal from a judgment of the United States District Court for the Southern District of New York (Cedarbaum, J.). The district court granted Plaintiff-Appel-lee Nettie M. Curry’s motion for summary judgment related to her claim that AIG terminated her disability insurance benefits in violation of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. We assume the parties’ familiarity with the facts, procedural history of the case, and issues presented on appeal.
For substantially the reasons stated by the district court in its thorough opinion, the judgment is AFFIRMED.